Case: 21-10810     Document: 00516207715         Page: 1     Date Filed: 02/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  February 17, 2022
                                  No. 21-10810
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Christopher Jo Stringer,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CR-272-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Christopher Jo Stringer pleaded guilty to possessing a firearm after a
   felony conviction (count one), possessing methamphetamine with intent to
   distribute (count two), and possessing a firearm in furtherance of a drug-
   trafficking crime (count three), and was sentenced to imprisonment for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10810       Document: 00516207715           Page: 2   Date Filed: 02/17/2022




                                      No. 21-10810


   concurrent terms of 180 months on counts one and two and a consecutive
   term of 60 months on count three. On appeal, Stringer contends the district
   court erred in treating his prior convictions for burglary under Texas Penal
   Code § 30.02(a) as violent felonies for purposes of the Armed Career
   Criminal Act (ACCA). The Government has moved for summary affirmance
   based on our decision in United States v. Herrold, 941 F.3d 173 (5th Cir. 2019)
   (en banc), or, in the alternative, for an extension of time in which to file a
   brief.
            In Herrold, this court held that convictions under § 30.02(a) qualify as
   ACCA violent felonies because the statute defines a generic burglary. 941
   F.3d at 182. Stringer asks us to overrule Herrold. But we are bound by our
   precedent “in the absence of an intervening contrary or superseding decision
   by this court sitting en banc or by the United States Supreme Court, neither
   of which has occurred.” United States v. Montgomery, 974 F.3d 587, 590 n.4
   (5th Cir. 2020) (internal quotation marks and citation omitted), cert. denied,
   141 S. Ct. 2823 (2021). Stringer’s argument is foreclosed, and summary
   affirmance is thus proper. See Groendyke Transp., Inc. v. Davis, 406 F.2d
   1158, 1162 (5th Cir. 1969).
            For the foregoing reasons, the Government’s motion for summary
   affirmance is GRANTED, the alternative motion for an extension of time is
   DENIED, and the district court’s judgment is AFFIRMED.




                                           2